        Case 6:20-mj-00016-JDP Document 6 Filed 12/28/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Docket Number 6:20-mj-00016-HBK
12                         Plaintiff,
13              v.                                      MOTION TO STAY BENCH WARRANT;
                                                        AND ORDER THEREON
14

15    AARON JAMES SANDBERG,
16                         Defendant.
17

18             By leave of Court endorsed hereon, the United States hereby moves the Court for an order

19   to stay the bench warrant in case 6:20-mj-00016-HBK for Aaron J. SANDBERG, issued on

20   December 15, 2020, for 30 days.

21             On December 22, 2020, the United States learned that Aaron J. SANDBERG was

22   incarcerated in Ventura County. The United States respectfully requests additional time to

23   investigate Mr. SANDBERG’s Ventura County case and its ramifications, before a bench warrant

24   issues.

25

26             Dated: December 22, 2020                    /S/ Sean O. Anderson_____
                                                           SEAN O. ANDERSON
27                                                         Legal Officer
28                                                         Yosemite National Park
                                                       1
        Case 6:20-mj-00016-JDP Document 6 Filed 12/28/20 Page 2 of 2


 1                                                 ORDER
 2

 3            Upon motion of the United States filed on December 22, 2020 (Doc. No. 5), the warrant to
     be issued in the matter of United States v. Sandberg, case no. 6:20-mj-00016-HBK, is hereby stayed
 4
     for thirty (30) days from the date of this Order.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      December 28, 2020
                                                         HELENA M. BARCH-KUCHTA
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
